        Case 1:18-cv-01875-MBH Document 25 Filed 12/19/18 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **
                                            *
  KJS SUPPORT SERVICES JOINT                *
  VENTURE, LLC,                             *
                                            *
                    Protestor,              *
                                            *
  v.
                                            *
  UNITED STATES,                            * No. 18-1875C
                                            * Filed: December 19, 2018
                    Defendant,              *
  v.                                        *
                                            *
  SHEARWATER MISSION SUPPORT,               *
  LLC,                                      *
                 Defendant-Intervenor.      *
                                            *
  * * * * * * * * * * * * * * * * **


                                       ORDER

       The court is in receipt of protestor’s December 18, 2018 notice of voluntary dismissal,
which states that “KJS Support Services Joint Venture, LLC, hereby, pursuant to RCFC [Rules
of the United States Court of Federal Claims] 41(a)(1)(A)(i), voluntarily dismisses the above-
captioned bid protest action without prejudice.” Pursuant to RCFC 41(a) (2018), the court
ORDERS that the above-captioned protest be DISMISSED without prejudice.

       IT IS SO ORDERED.

                                                    s/Marian Blank Horn
                                                    MARIAN BLANK HORN
                                                             Judge
